             Case 2:19-cr-00010-RSM Document 37 Filed 03/01/19 Page 1 of 2



 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR19-0010RSM
11
                            Plaintiff,
                                                       ORDER CONTINUING TRIAL
12
                      v.
13
      HUAWEI DEVICE CO., LTD., and
14    HUAWEI DEVICE USA, INC.,
15
                           Defendants.
16
17         The Court has considered the representations made by the parties at the February
18 28, 2019 arraignment regarding the substantial volume of discovery and the complexity
19 of the case.
20         THE COURT FINDS, for all of the reasons set forth by the parties, that the failure
21 to grant a continuance would deny counsel for the defendants the reasonable time
22 necessary for effective preparation, taking into account the exercise of due diligence. See
23 18 U.S.C. § 3161(h)(7)(B)(iv).
24         THE COURT FURTHER FINDS, considering the complexity of this case due to
25 the nature of the prosecution and the charges contained in the Indictment, that it would be
26 unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself
27 without a continuance of the trial and pretrial motions dates. See id. § 3161(h)(7)(B)(ii).
28
     ORDER CONTINUING TRIAL/HUAWEI DEVICE CO. et al. - 1                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00010-RSM Document 37 Filed 03/01/19 Page 2 of 2



 1         THE COURT FURTHER FINDS, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B),
 2 that the ends of justice served by continuing the trial in this case outweigh the interest of
 3 the public and of the Defendants in a more speedy trial.
 4         IT IS THEREFORE ORDERED that the trial in this case shall be continued until
 5 March 2, 2020, and that the period of time from the date of this Order, up to and
 6 including the new trial date, shall be excludable time under 18 U.S.C. § 3161(h)(7)(A).
 7
 8         DATED this 1st day of March, 2019.
 9
10
11
12                                             A
                                               RICARDO S. MARTINEZ
13                                             CHIEF UNITED STATES DISTRICT JUDGE
14
15
16
     Presented by:
17
18 ANNETTE L. HAYES
19 First Assistant United States Attorney
20
   /s/ Todd Greenberg
21 TODD GREENBERG
22 THOMAS M. WOODS
   Assisted United States Attorneys
23
24
   /s/ Robert Westinghouse
25 ROBERT WESTINGHOUSE
26 JAMES HIBEY
   BRIAN M. HEBERLIG
27 Counsel for the Defendants
28
     ORDER CONTINUING TRIAL/HUAWEI DEVICE CO. et al. - 2                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
